PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HSIEH, Min-Hsun
Application No. 16/806,816
Filed: 2 Mar 2020
For: SEMICONDUCTOR LIGHT EMITTING DEVICE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.182, filed February 8, 2022, to treat the instant 35 USC 111(a) Bauman-type continuation application as a continuation reissue application under 35 USC 251.

REVIEW OF FACTS

1.	On March 2, 2020 this application was filed under 35 USC 111 as a continuation of U.S. Patent Application No. 14/151,887, filed January 10, 2014. The application papers as-filed included, inter-alia, a Reissue Patent Application Transmittal (PTO/AIA /50), a Reissue Application Declaration by the Assignee (PTO/AIA /06), reissue specification, claims, drawings, abstract, preliminary amendment, and an Application Data Sheet (“ADS”). Additionally, the utility application filing fee, search fee, and examination fee were paid.

2.	A review of the March 2, 2020 Electronic Acknowledgement Receipt reveals applicant indicated the application type was a utility under 35 U.S.C. 111(a). As a result of the identification by applicant on filing, the application was processed as a utility application. A Notice to File Corrected Application Papers was mailed on March 16, 2020, which required submission of a substitute specification and a surcharge to submit patent application filing fees for a utility application.

3.	On May 8, 2020, a response to the Notice to File Corrected Application Papers was filed. The response consisted of the surcharge and a preliminary amendment.

4.	On May 12, 2020, a new Notice to File Corrected Application Papers was mailed withdrawing the previously issued March 16, 2020 Notice to File Corrected Application Papers. The new Notice to File Corrected Application Papers required a substitute specification. The record does not reflect that a timely response to the new Notice to File Corrected Application Papers was filed.




5.	On January 14, 2021, an Office Communication was mailed. The Office Communication advised, inter alia, that:

1. The instant application has indicia of being both a utility application under 35 U.S.C. 111 and of being a reissue application under 35 U.S.C. 251. In the interest of moving prosecution forward and ensuring that the examination of the application is treated under the correct statue, applicant is given an opportunity to clarify the record.

2. Applicant is required to clarify, on the record, whether this application should be considered a continuation application under 35 U.S.C. 111 of reissue application number 14/151,887 (i.e., a Bauman-type continuation application) or if it should be considered a continuation reissue application under 35 U.S.C. 251 of reissue application number 14/151,887. See MPEP 1451. 

8.	On February 12, 2021, a petition under 37 CFR 1.182 was filed to convert the present application from a utility application to a continuation reissue application.

9.	In response to the decision on petition issued October 8, 2021, the instant renewed petition was filed February 8, 2022.

DECISION

In response to the decision on petition issued October 8, 2021, petitioner has provided an updated ADS. The updated ADS, however, fails to comply with 37 CFR 1.76(c)(2). An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed. An application data sheet submitted after the filing of the application must identify the information that is being changed (added, deleted, or modified) in the application data sheet. Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. As such, a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining. See, MPEP 601.05(a).

The data sought to be added must be underlined in its entirety - application number; continuity type; prior application number; and prior application filing date. The data sought to be deleted must bear a strike-through or brackets. 

Reference is made to the updated ADS wherein applicant seeks to assert that the instant application is the “reissued of 12984184” which was filed January 4, 2011 and issued as U.S. Pat. No. 8,148,196 on April 3, 2012. The updated ADS filed February 8, 2022 does not reflect the underlining required per 37 CFR 1.76(c)(2) for the addition of this benefit claim.

Reference is made to the priority data currently of record in the instant application wherein applicant has asserted that U.S. App. No. 14/151,887 is a reissue of U.S. App. No. 12/894,184, filed January 4, 2011. This claim of priority does not appear on the updated ADS filed February 8, 2022. Deletion of this claim of priority requires setting forth this information on the updated ADS and reflecting the deletion of this claim of priority with either strike-through or brackets.

Review of the most recently issued filing receipt is suggested.

Before the petition under 37 CFR 1.182 can be granted, a renewed petition and an Application Data Sheet (complying with the provisions of and 37 CFR 1.76) to correct the above matter is required.

Petitioner has also provided a Reissue Declaration. The Reissue Declaration fails to comply with 37 CFR 1.63(a)(2) as it fails to identify the application to which it is directed. The Reissue Declaration indicates that it is attached to a specification wherein a specification was not attached to the Reissue Declaration. See, MPEP 602.08(c).

Before the petition under 37 CFR 1.182 can be granted, a renewed petition and a proper Reissue Declaration identifying the Reissue Application to which it is directed is required.

Lastly, the instant renewed petition is accompanied by a preliminary amendment in Reissue format. The amendment fails to comply with 37 CFR 1.173(d) as the replacement paragraph lacks the required markings.

Before the petition under 37 CFR 1.182 can be granted, a renewed petition and a proper Reissue amendment in compliance with 37 CFR 1.173(d), wherein matter to be omitted by reissue is enclosed in brackets and matter to be added by reissue is underlined, is required. 

In accordance with 37 CFR 1.182, “[a]ll situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).”

Petitioner continues to seek to have the instant 35 USC 111(a) Bauman-type continuation application treated as a continuation reissue application under 35 USC 251. As previously indicated, despite some indicia on filing of an intent to file a continuation reissue application, the instant petition is not grantable because applicant has not filed an acceptable Reissue Oath or Declaration. Additionally, applicant has not filed an acceptable updated Application Data Sheet in compliance with 37 CFR 1.76(c)(2).

CONCLUSION

1. The petition is dismissed.  Any request for reconsideration of this decision must be submitted within TWO MONTHS of the mail date of this decision. Extension of time under 37 CFR 1.136(a) are permitted. 

2. Any request for reconsideration of this decision must be accompanied by a renewed petition, a proper reissue Oath or Declaration, an amendment in compliance with reissue amendment practice, and an updated Application Data Sheet in compliance with 37 CFR 1.76(c)(2) with respect to the priority claims being added and/or deleted. Please note the following link with respect to properly setting forth priority and benefit claims on an ADS:

https://www.uspto.gov/sites/default/files/documents/ads_hints_march2017.pdf

3. Further correspondence with respect to this matter should be directed as follows:

	Via mail:		Mail Stop PETITIONS
				Commissioner for Patents
				Post Office Box 1450			
				Alexandria, VA 22313-1450

   
	Via hand:		Customer Service Window
				Mail Stop Petitions
				Randolph Building
				40l Dulany Street
				Alexandria, VA 22314

	Via fax:		(571) 273-8300
				ATTN: Office of Petitions

	Via internet:		EFS-Web

4.	Telephone inquiries related to this decision only should be directed to Attorney Advisor Alesia M. Brown, at (571) 272-3205.

5.	Inquiries regarding petition status or general petition information are handled by the Office of Petitions staff at (571) 272-3282.

                                                       

/Pinchus M. Laufer/ [AltContent: arrow][AltContent: arrow]
Pinchus M. Laufer
Senior Patent Attorney
Office of Patent Legal Administration